FILED

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA JUL 15 2019
BILLINGS DIVISION Clerk, U S District Court
District Of Montana
Billings
UNITED STATES OF AMERICA,
CR 15-141-BLG-SPW
Plaintiff,
ORDER

VS.
SARA MARIE CLARK,

Defendant.

 

 

Upon the Defendant’s Unopposed Motion for Early Termination of
Supervised Release (Doc. 37) pursuant to Title 18 U.S.C. § 3583(e)(1), and good
cause being shown,

IT IS HEREBY ORDERED that the Defendant’s motion is GRANTED.
Sara Marie Clark’s term of supervised release is terminated as of the date of this
Order.

The Clerk shall notify counsel and the U.S. Probation Office of the making
of this Order.

YA
DATED this /S_ day of July, 2019.

ZZ. A Lt
SUSAN P. WATTERS
United States District Judge
